Name: Commission Regulation (EEC) No 1718/89 of 16 June 1989 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  processed agricultural produce
 Date Published: nan

 17. 6 . 89 Official Journal of the European Communities No L 168/15 COMMISSION REGULATION (EEC) No 1718/89 of 16 June 1989 on the supply of various lots of skimmed-milk powder as food aid 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community* Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a decision on the allocation of food aid, the Commission has allocated to WFP 1 805 tonnes of skimmed-milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid for supply to the recipients listed in Annex I, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 June 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12. 1986, p . 1 . 0 OJ No L 168 , 1 . 7 . 1988 , p. 7. (3) OJ No L 136, 26 . 5. 1987, p . 1 . (4) OJ No L 204, 25. 7 . 1987, p. 1 . No L 168/ 16 Official Journal of the European Communities 17. 6 . 89 ANNEX I LOTS A and B 1 . Operation Nos ('): 261 /89 and 262/89  Commission Decision of 3 . 3 . 1988 2. Programme : 1989 3. Recipient : World Food Programme, via Cristoforo Colombo 426, 1-00145 Roma ; telex 626675 WFP I 4. Representative of the recipient (3) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : Lot A : Tunisia ; Lot B : Morocco 6. Product to be mobilized : Lot A : vitaminized skimmed-milk powder ; Lot B : skimmed milk powder 7. Characteristics and quality of the goods (2) 0s) Q : Lot A : see OJ No C 216, 14. 8 . 1987, p. 4 (I.l.B.l to I.1.B.3) ; Lot B : see OJ No C 216, 14. 8 . 1987, p. 3 (I.1.A.1 and I.1A2) 8 . Total quantity : 1 805 tonnes 9. Number of lots ; two (A : 805 tonnes ; B : 1 000 tonnes) 10 . ' Packaging and marking : 25 kg. Lot A : OJ No C 216, 14. 8 . 1987, p. 4 and 6 (I.1.B.4 and I.l.B.4.3) ; Lot B : OJ No C 216, 14. 8 . 1987, p. 3 (1.1 A3) Supplementary markings on packaging : See Annex II and OJ No C 216, 14. 8 . 1987, p. 6 (I.1.B.5)  Lot A ; OJ No C 216, 14. 8 . 1987, p. 3, (I.1A4)  Lot B 11 . Method of mobilization : Community market Lot A : the manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender Lot B : manufacture of the skimmed-milk powder must be carried out after the award of the tender 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 15 . 7 1989 to 25. 7. 1989 18. Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. In the case of a second invitation to tender, date of expiry of the period allowed for submis ­ sion of tenders (4) : 3 . 7. 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 10. 7 . 1989 at 12 noon (b) period for making the goods available at the port of shipment : 22. 7. 1989 to 1 . 8 . 1989 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer 0 : refund applicable on 30. 5. 1989 fixed by Commission Regulation (EEC) No 1476/89 (OJ No L 146, 30 . 5. 1989, p. 14). 17. 6 . 89 Official Journal of the European Communities No L 168 / 17 Notes : (') The operation number is to be quoted in all correspondence . (2) At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (3) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 227, 7. 9 . 1985, p. 4. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7, (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex ;  or by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30  236 20 05 (*) Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 , 1987) is applicable as regards the export refund and, where appropriate, the monetary accession compensatory amounts, the representative rate and the mone ­ tary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (6) Veterinary certificate issued by an official entity stating that the product was processed with pasteurized milk, coming from healthy animals, processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and ­ mouth disease nor any other notifiable infectious/contagious disease during the 90 days prior to the processing. f) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin. 17. 6 . 89No L 168/18 Official Journal of the European Communities ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem A 805 WFP Tunisie Action n ° 261 /89 / Tunisie 0340800 / LEP / Action du programme alimentaire mondial / Tunis B 1 000 WFP Maroc Action n0 262/89 / Maroc 0259201 / LEP / Action du programme alimentaire mondial / Casablanca